—Application by *521the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated April 15, 1996 (People v Doolittle, 226 AD2d 551), affirming a judgment of the Supreme Court, Queens County, rendered March 15, 1994.
Ordered that the application is denied.
. The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Thompson, J. P., Sullivan, Joy and Florio, JJ., concur.